﻿Again this
year, we are meeting to assess our actions and to define
approaches that can breathe new life into the
Organization. Far from becoming a routine, our annual
meeting is the high point in the life of the
Organization, in that it offers to each Member State,
through a frank and constructive debate, an opportunity
6

to make its contribution to the building of peace and
security, which are indispensable to the just and lasting
development of our countries. It is also an opportunity
for us to reaffirm the paramount role of the United
Nations in the world and to find appropriate ways to
strengthen the Organization further.
Before I proceed, let me express — on behalf of
the President of the Togolese Republic, His Excellency
Mr. Gnassingbé Eyadema, and of the Government and
the people of Togo, whom I have the honour to
represent at this rostrum — my warm congratulations
on the election of Mr. Julian Hunte as President of the
General Assembly at its fifty-eighth session. Our
congratulations go also to the other members of the
Bureau. They can be assured of the full availability and
cooperation of the Togolese delegation. I should also
like to express our appreciation and profound gratitude
to Mr. Hunte’s predecessor, Mr. Jan Kavan, who led the
work of the fifty-seventh session of the Assembly with
dexterity and skill. To the Secretary-General, we
reaffirm how much we admire him for the work that he
continues to lead at the head of the Organization.
This General Assembly session is taking place at
a particular time of evolution for the United Nations.
Indeed, in the light of the grave events being
experienced by today’s world, the United Nations
needs more than ever before to be strengthened so that
it can fully accomplish the primary tasks entrusted to it
by the Charter: inter alia, maintaining international
peace and security and serving as a forum where the
efforts of nations can be harmonized towards the
achievement of collective development and shared
well-being. It is obvious that the Organization’s
purposes and principles retain all their relevance and
remain guideposts for action on the part of the
international community.
In my delegation’s view, this session must
intensify its reflection with a view to defining new
approaches that will enable the United Nations to
search for more viable and lasting solutions to the
problems of peace, security and development, which
daily challenge the entire international community. We
must therefore support United Nations actions,
especially at a time when peoples are aspiring to more
freedom and democracy and to greater involvement in
the management of civic affairs.
The democratic wind that is blowing through our
country is far more than an irresistible movement for
renewal; it holds immense hopes for our people. For
Togo, that is what has justified the people’s support for
the political reform that the Government has been
undertaking for more than a decade and a half. Here, I
should like to recall the faith and determination with
which the Togolese Government — spurred on by of its
head of State — is striving to build a democratic
society that will take everyone’s legitimate aspirations
into account and that is rooted in the country’s
sociological realities. In essence, we are engaged in
this democratization process in the conviction that the
task — which will be long-term — requires much
resolve, patience and self-sacrifice.
From this rostrum, I should like to stress that,
through the recent presidential election — which was
free, honest and fair in the general view of
observers — a broad majority of the Togolese people
demonstrated their political maturity and their keen
sense of the general interest, which must take
precedence over partisan and personal interests. In any
event, I can assure the Assembly that the Togolese
people — who know how to go the extra mile — are
determined to move forward. The Government, for its
part, is resolved to continue the process of
democratization and establishing the rule of law,
strengthening its foundations through the local and
senatorial elections whose preparations are now under
way.
One can never emphasize enough that the
difficulties related to the whole democratization
process are not limited to one country or to a specific
group of countries; they are inherent in any endeavour
whose objective is to involve people in the
management of public affairs. The path towards
democracy is long and fraught with pitfalls, but we are
working tirelessly to provide the country with
democratic institutions which are indispensable to the
proper functioning under a rule of law. The quest for
democracy — a contemporary development that Togo
fully endorses — is a complex undertaking that
requires time. Indeed, democracy can take shape only
in an environment of peace and security, which alone
can guarantee gradual assimilation of democratic
values that are well understood and that emanate from
the wisdom of the culture and traditions of the peoples
concerned. In that spirit, Togo is striving to establish
the rule of law in the hope that we will be understood
by our partners.
7

Today, we can affirm that, despite the difficulties
besetting our march towards the establishment of
democracy, encouraging and concrete results have been
achieved. Above and beyond institutional development,
ensuring full human rights in all their aspects is a
paramount necessity. Here, we wish to emphasize the
Togolese Government’s primary concern to guarantee
and promote the economic, social and cultural rights of
all Togolese citizens. The realization of those rights is
of particular importance, for in them lie the interests of
democracy and the stability of the Republic’s
institutions.
Indeed, if one takes a careful look at Africa’s
contemporary history, one will note that the many
sudden changes and various attempts challenging
democratic institutions in some countries result less
from a misunderstanding of the democratic process
than from the economic and financial difficulties felt
by various social strata. The success of the democratic
undertaking is therefore a function of the economic
possibilities of the States that are engaged in it, and
establishing institutions requires considerable
resources that our countries cannot muster at the
current stage of their development without foreign aid.
If that observation is universally shared, why impose
sanctions against — and suspend cooperation with — a
country that, like many other States, has encountered
difficulties in implementing its democratization policy
and is undertaking notable efforts to establish the rule
of law? Does my country, Togo, deserve the treatment
that it has received for the past 10 years?
I would like, once again, to appeal for the
resumption of cooperation with Togo. That is the
appeal of an entire people. Peace and security, which
reign in Togo, and the outstanding efforts to ensure
economic and social development, despite the
suspension of aid, clearly support the expectations of
the Togolese people.
While the elimination of poverty is considered an
essential task to be tackled to help a people or a
country rebuild, it is also the same thing as giving it the
means to consolidate democracy, which is essential to
build a more just and peaceful world.
The need for solidarity, justice and equity must
lead the international community, particularly the
European Union and other development partners, to
reconsider their position and to commit to supporting
the reconstruction effort in Togo, a country that has
made peace and security the very foundation of its
internal and external policies.
That said, Togo believes firmly that the use of
sanctions, if not properly measured and without time
limits, will only increase people’s poverty, particularly
that of women, the elderly and children. Such sanctions
provide, therefore, fertile ground for disorder and
anarchy. The Assembly must, therefore, think about
this question more deeply.
Our faith in peace and security is reflected in the
concrete results of a bold and visionary economic
policy, which is carried out untiringly, despite adverse
times. This conviction is also justified by the fact that
peace and social cohesion remain, undoubtedly, the
basic factors, without which any socio-economic
development would be carried out ineffectively and
with only illusory results. Peace and security are,
therefore, priorities for all countries, whether they are
in Africa or elsewhere in the world.
At the African level, the head of State of Togo is
very engaged in the process of conflict settlement. By
way of example, let me recall prior outstanding and
effective mediation efforts in which he played a role in
settling crises that have afflicted Chad, Sierra Leone,
the Great Lakes region, Guinea-Bissau and, most
recently, Côte d’Ivoire.
Regarding its contribution to peacekeeping
operations, I wish to recall that Togo is contributing in
a meaningful and active way to the deployment of
military or police contingents at the subregional level
or in United Nations peacekeeping operations; in
Namibia in 1989, in Rwanda in 1993, in Haiti in 1993,
in the Central African Republic in 1997, in Guinea-
Bissau in 1999, and recently in Côte d’Ivoire and
Liberia.
With regard to Liberia, we welcome the
establishment by the Security Council, on 19
September 2003, of the United Nations Mission in
Liberia, which will be deployed on 1 October — in just
a few hours. It will contribute to supporting in a
meaningful way the peacekeeping force of the
Economic Community of West African States
(ECOWAS).
My country, which contributed to restoring that
peace by sending a contingent, urges the wealthy
countries to contribute to financing the United Nations
8

force in order to provide it with the necessary means to
accomplish its mission.
In the Great Lakes region, particularly the
Democratic Republic of the Congo, the Togolese
Government hopes ardently that the new stage,
characterized by the establishment of a new
Government and other transitional institutions, will
lead to stability, unity and national reconciliation.
In Burundi, my country welcomed the significant
progress made on the basis of the Arusha Agreement,
and it urges the parties to the conflict to work
resolutely toward restoring peace to the country. Togo
is very involved in the settlement of disputes in Africa,
demonstrating clearly its firm determination to
contribute to maintaining and to consolidating peace in
the African continent. It was in that context that the
President of the Togolese Republic advocated the
establishment of an African peacekeeping force at the
1994 summit of the Organization of African Unity.
It is worth noting that that idea made headway in
the Organization of African Unity, as is attested by the
adoption at Durban, South Africa, of a protocol on the
establishment of the Peace and Security Council of the
African Union, which demonstrates the determination
of Africans to be the builders themselves of peace in
Africa. It is also comforting to note that, within the
context of that protocol, the establishment of a pre-
positioned African peace force and a continental early
warning system are taking shape.
My country is committed to making its
contribution to the implementation of this collective
approach to questions of defence, peace and security in
Africa, and calls on the international community to
firmly support the African continent with a view to
guaranteeing the success of this effort.
Outside of Africa, we are constantly watching
Iraq and the Middle East, always in the grip of
violence. Regarding the Middle East in particular, my
country considers that the definitive settlement of the
Palestinian question, which is at the heart of the
conflict in the region, necessarily requires the cessation
of violence and counter-violence and consideration of
the legitimate rights of both people — the right of
Israel to live in full security within internationally
recognized borders and that of the Palestinian people to
fully enjoy their national rights, including the
establishment of a State.
In that context, we encourage Israelis and
Palestinians to pursue dialogue, with a view to
achieving a negotiated and comprehensive settlement
of the Middle East question.
Despite a new environment conducive to
economic expansion, poverty continues to increase and
remains a striking and paradoxical feature of our era.
Peace and security will constantly be threatened if
measures of justice are not adopted to push back the
borders of poverty that weaken the foundations of our
society.
The economic situation of developing countries,
particularly in Africa, is a matter of great concern. The
external debt burden, instability in export income and
the devastating effects stemming from deterioration in
terms of trade have largely contributed to aggravating
the deterioration of socio-economic conditions in many
African countries.
Speaking of international trade, it is unfortunate
to note that, despite liberalization of the economy,
industrialized countries continue to practice
protectionist measures in the industrial and agricultural
sectors. These measures, particularly harmful to
developing countries, particularly African countries,
impede the efforts made to restore increased export
income.
Like many other delegations, Togo demands,
therefore, that protectionist practices and subsidies be
ended. That would contribute significantly to the
development of poor countries. We believe that
globalization must be accompanied by a greater spirit
of solidarity and by a policy aimed at the purchase of
products from the South at fairer and more lucrative
prices.
In that regard, the Togolese Government wishes
to emphasize that, if they are to benefit all, the rules of
the World Trade Organization (WTO) must take into
account the deep aspirations of developing countries,
which demand that they be able to participate in
international trade in conditions of equality and justice,
as recently emphasized at Cancún.
At a time when our continent is doing its utmost
to make the African Union the priority instrument to
ensure peace and security and economic and social
prosperity, the international community must become
more involved to assist economic recovery efforts of
9

our States, in order to meet the challenges they face,
such as poverty, the AIDS pandemic and malaria.
It is important that our common Organization
mobilize its efforts even more in order to fight the evils
that afflict the world and make it vulnerable. Terrorism
would definitely be included among those evils. The
terrible events of 11 September 2001 and the recent
deadly attacks against the United Nations headquarters
in Iraq and elsewhere, still alive within us, compel us
to act promptly to eradicate this evil. My country,
which has frequently been the victim of terrorist
aggression, in 1977, 1985, 1986, 1993, 1994 and 1998,
recognizes the importance of that challenge. This task
should be one of our highest priorities if we wish to
give future generations a sound world, in which respect
for human dignity, love and fraternity are the
foundation.
In order to achieve those aims, the United
Nations must assume greater responsibility and provide
more resources. It certainly needs to be substantially
reformed. We would like to welcome the relevant
proposals of the Secretary-General to establish a panel
of eminent personalities from civil society to address
this issue. We remain convinced that our actions, taken
together, will lead to the reign of a society free from
selfishness, violence, terrorism, disease and the threat
of nuclear confrontation. May the work of this session
lead each of our States to resolutely follow the path
towards peace and ensure that all peoples, without
discrimination, can enjoy the fruits of progress made
by humanity in a climate of tolerance, justice,
fraternity and solidarity.



